DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, recites “a plurality of windings” is unclear whether there is more than one winding on a core or multiple turns on a core since Fig. 1 seems to show a single winding for a respective core. The examiner suggests clarification. 
Claim 8 recites the limitation "the other" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashida [JP 2012-212822] in view of Goffstein [U.S. Patent No. 2,903,661].
Regarding Claim 1, Higashida shows a transformer (Figs. 5-6 with teachings from Fig. 1), comprising:
two coils (see Fig. 5, bottom and middle coils), each coil having a core (101v, 101w) and a plurality of windings (201v, 202v and 201w, 202w); and 
a support device (41, 301, 301’, 401, 401’) in which the coils are held (see Fig. 5),
the support device (41, 301, 301’, 401, 401’) configured to set up the support device on a base (see Figs. 5-6, Paragraph [0046]),
wherein longitudinal axes of the coils are configured to be oriented horizontally by setting up the support device on the base (see Figs. 5-6, longitudinal axes of bottom and middle coils are configured to be oriented 
Higashida does not explicitly show the support device having feet configured to set up the support device on a base.
Goffstein shows a coil assembly (Figs. 1-3) teaching and suggesting the support device (16) having feet (30, 34) configured to set up the support device (16) on a base (Col. 3, Lines 47-63).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support device having feet configured to set up the support device on a base as taught by Goffstein for the device as disclosed by Higashida to facilitate mechanical stability in order for the feet to mount on a base (Col. 3, Lines 47-63).
Regarding Claim 2, Goffstein shows the feet (30, 34) comprise a fixing device (screws) configured to fix the support device on the base (Col. 3, Lines 47-63).
Regarding Claim 5, Goffstein shows the feet (30, 34) are connected to each other by an intermediate strut (see Fig. 2, intermediate strut between elements 30, 34 or see Fig. 3, element 48).
Regarding Claim 6, Goffstein shows the intermediate strut extends parallel to the longitudinal axes of the coils (see Figs. 2-3, intermediate strut between elements 30, 34 or element 48 extends parallel to the longitudinal axes of element 10 which can be a transformer with additional windings).
Regarding Claim 8, Higashida shows the windings (201v, 202v and 201w, 202w) are arranged horizontally and one above the other (see Figs. 5-6).
.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashida in view of Goffstein as applied to claim 1 above, and further in view of Ledwinka [U.S. Patent No. 1,512,032].
Regarding Claim 3, Goffstein shows the support device (16) has two feet (30, 34) that are spaced from each other (see Figs. 1-3).
Higashida in view of Goffstein does not explicitly show a pressing bar projects from each foot, and the coils extend between the pressing bars.
Ledwinka shows a transformer (Figs. 1-2) teaching and suggesting a pressing bar (15, 16) projects from each foot (foot at each corners, see Figs. 1-2), and the coils (21, 22, 23) extend between the pressing bars (see Figs. 2a-2d).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a pressing bar projects from each foot, and the coils extend between the pressing bars as taught by Ledwinka for the device as disclosed by Higashida in view of Goffstein to facilitate mechanical stability in order to secure the transformer together (Page 2, Lines 21-34).
Regarding Claim 4, Ledwinka shows each pressing bar (15, 16) comprises at least one strut (18 or 20) and/or reinforcement (18 or 20) for bracing (element 18 or 20 can have bracing function).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashida in view of Goffstein as applied to claim 1 above, and further in view of Schleich [DE 2339972].
Regarding Claim 3, Goffstein shows the support device (16) has two feet (30, 34) that are spaced from each other (see Figs. 1-3).
Higashida in view of Goffstein does not explicitly show a pressing bar projects from each foot, and the coils extend between the pressing bars.
Schleich shows a transformer (Fig. 1a) teaching and suggesting a pressing bar (1) projects from each foot (1b), and the coils (10) extend between the pressing bars (see Fig. 1a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a pressing bar projects from each foot, and the coils extend between the pressing bars as taught by Schleich for the device as disclosed by Higashida in view of Goffstein to facilitate mechanical stability in order to hold together the core and windings together (Abstract).
Regarding Claim 4, Schleich shows each pressing bar (1) comprises at least one strut (2) and/or reinforcement (2) for bracing (element 2 can have bracing function).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashida in view of Goffstein as applied to claim 1 above, and further in view of Grimes [U.S. Patent No. 4,135,172].

Grimes shows an inductive apparatus (Fig. 1) teaching and suggesting the windings of a single coil (16, 18 or 20) are connected to one another and/or the core (14) so as to avoid bending or slipping (Col. 4, Lines 9-22, element 16, 18 or 20 are tightly wound around leg portion of element 14 so therefore can avoid slipping).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the windings of a single coil are connected to one another and/or the core so as to avoid bending or slipping as taught by Grimes for the device as disclosed by Higashida in view of Goffstein to facilitate mechanical stability in order to achieve desirable magnetic coupling characteristics and prevent displacement (Col. 4, Lines 9-22).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashida in view of Goffstein as applied to claim 1 above, and further in view of Feist et al. [U.S. Pub. No. 2008/0129436].
Regarding Claim 7, Higashida in view of Goffstein shows the claimed invention as applied above but does not explicitly disclose the windings of a single coil are connected to one another and/or the core so as to avoid bending or slipping.
Feist et al. shows an inductive component (Fig. 3) teaching and suggesting the windings of a single coil (43) are connected to one another and/or the core (2) so as 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the windings of a single coil are connected to one another and/or the core so as to avoid bending or slipping as taught by Feist et al. for the device as disclosed by Higashida in view of Goffstein to facilitate mechanical stability in order to achieve desirable magnetic coupling characteristics and prevent slippage (Paragraph [0068]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashida in view of Goffstein as applied to claim 1 above, and further in view of Haj-Maharsi et al. [U.S. Pub. No. 2010/0315190].
Regarding Claim 9, Higashida in view of Goffstein shows the claimed invention as applied above.
In addition, Haj-Maharsi et al. shows the coils (primary winding or secondary winding) are connected to each other (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coils are connected to each other as taught by Haj-Maharsi et al. for the device as disclosed by Higashida in view of Goffstein to obtain a multiphase either in Y or delta configuration to achieve desirable operating characteristics (Paragraph [0026]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashida in view of Goffstein as applied to claim 1 above, and further in view of Luckey et al. [U.S. Pub. No. 2013/0113589].
Regarding Claim 10, Higashida shows an arrangement (see Figs. 5-6), comprising: the transformer according to claim 1 (see claim 1 rejection above).
Higashida in view of Goffstein does not explicitly show a vehicle having the base and the coils are oriented horizontally relatively to the base or plane of travel.
Luckey et al. shows an arrangement (see Figs. 1-5), comprising:
the transformer (see Figs. 1-5); and
a vehicle (Paragraphs [0031]) having the base (122, Paragraph [0031]),
wherein the coils (14, 16) are oriented horizontally relatively to the base or plane of travel (see Figs. 1-5, elements 14, 16 are oriented horizontally relatively to element 122 or a plane of travel, Paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a vehicle having the base and the coils are oriented horizontally relatively to the base or plane of travel as taught by Luckey et al. for the device as disclosed by Higashida in view of Goffstein to facilitate the operation of the transformer with securing devices such that the securing devices interact mechanically with the transformer core and configured for tensile force stressing such that the underfloor transformer can be carried suspended therefrom given an approximately horizontally oriented limb axis (Paragraph [0008]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashida in view of Goffstein as applied to claim 1 above, and further in view of Ichikawa [U.S. Pub. No. 2015/0130288].
Regarding Claim 10, Higashida shows an arrangement (see Figs. 5-6), comprising: the transformer according to claim 1 (see claim 1 rejection above).
Higashida in view of Goffstein does not explicitly show a vehicle having the base and the coils are oriented horizontally relatively to the base or plane of travel.
Ichikawa shows an arrangement (see Figs. 1-4), comprising:
the transformer (see Figs. 1-4); and
a vehicle (10) having the base (49),
wherein the coils (43) are oriented horizontally relatively to the base or plane of travel (see Figs. 1-4, elements 43 are oriented horizontally relatively to element 49 or a plane of travel).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a vehicle having the base and the coils are oriented horizontally relatively to the base or plane of travel as taught by Ichikawa for the device as disclosed by Higashida in view of Goffstein to facilitate the operation and magnetic coupling or transmission of the transformer.



Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean et al. [WO 2016/038222] in view of Higashida [JP 2012-212822] in view of Goffstein [U.S. Patent No. 2,903,661].
Regarding Claim 1, Grosjean et al. shows a transformer (Figs. 1-2d), comprising:
two coils (30, 31), each coil having a core (403, 404) and a plurality of windings (turns of elements 30, 31, see Figs. 1-2d); and 
a support device (50) in which the coils are held (see Figs. 1-2d),
the support device (50) having feet (see Figs. 1-2d, feet at corners of element 50) configured to set up the support device on a base (roof or underfloor of element 1, see Fig. 1, Paragraphs [0047]-[0048]),
wherein longitudinal axes of the coils are configured to be oriented horizontally by setting up the support device on the base (see Figs. 1-2d, longitudinal axes of elements 30, 31 are configured to be oriented horizontally by setting up element 50 on the roof or underfloor of element 1, Paragraphs [0047]-[0048]).
Grosjean et al. does not explicitly show a plurality of windings.
Higashida shows a transformer (Figs. 5-6 with teachings from Fig. 1) teaching and suggesting two coils (see Fig. 5, bottom and middle coils), each coil having a core (101v, 101w) and a plurality of windings (201v, 202v and 201w, 202w).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plurality of windings as taught by Higashida for the device as disclosed by Grosjean to obtain desirable magnetic coupling characteristics and achieve increasing or desirable inductance values.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the support device having feet configured to set up the support device on a base as taught by Goffstein for the device as disclosed by Grosjean et al. in view of Higashida to facilitate mechanical stability in order for the feet to mount on a base (Col. 3, Lines 47-63).
Regarding Claim 2, Grosjean et al. shows the feet comprise a fixing device configured to fix the support device on the base (see Figs. 1-2d, Paragraphs [0047]-[0048]).
Goffstein also shows the feet (30, 34) comprise a fixing device (screws) configured to fix the support device on the base (Col. 3, Lines 47-63).
Regarding Claim 3, Grosjean et al. shows the support device (50) has two feet that are spaced from each other (see Figs. 2a-2d),
wherein a pressing bar (60, 61, 62, 63 or 501, 502) projects from each foot (see Figs. 2a-2d), and
wherein the coils (30, 31) extend between the pressing bars (see Figs. 2a-2d).
Regarding Claim 4, Grosjean et al. shows each pressing bar comprises at least one strut (70, 71, 72, 73) and/or reinforcement (70, 71, 72, 73) for bracing (elements 70, 71, 72, 73 can have bracing function).

Regarding Claim 6, Grosjean et al. shows the intermediate strut (left strut or right strut that connects the feet) extends parallel to the longitudinal axes of the coils (see Fig. 2a and Drawing 1 below, left strut or right strut that connects the feet extends parallel to the longitudinal axes of elements 30, 31).
Regarding Claim 8, Higashida shows the windings (201v, 202v and 201w, 202w) are arranged horizontally and one above the other (see Figs. 5-6).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the windings are arranged horizontally and one above the other as taught by Higashida for the device as disclosed by Grosjean et al. in view of Higashida and Goffstein to reduce installation area based on design requirements which can prevent high temperature air from staying in the winding and suppress temperature rise (Paragraph [0046]).
Regarding Claim 9, Higashida shows the coils (201v, 202v and 201w, 202w) are connected to each other (elements 201v, 202v and 201w, 202w will be electrically connected to each other).
Regarding Claim 10, Grosjean et al. shows an arrangement (see Fig. 1), comprising:
the transformer according to claim 1 (see claim 1 rejection above); and
a vehicle (1) having the base (roof or underfloor, Paragraphs [0047]-[0048]),
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean et al. in view of Higashida and Goffstein as applied to claim 3 above, and further in view of Ledwinka [U.S. Patent No. 1,512,032].
Regarding Claim 4, Grosjean et al. in view of Higashida and Goffstein shows the claimed invention as applied above.
In addition, Ledwinka shows a transformer (Figs. 1-2) teaching and suggesting each pressing bar (15, 16) comprises at least one strut (18 or 20) and/or reinforcement (18 or 20) for bracing (element 18 or 20 can have bracing function).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each pressing bar comprises at least one strut and/or reinforcement for bracing as taught by Ledwinka for the device as disclosed by Grosjean et al. in view of Higashida and Goffstein to facilitate mechanical stability in order to secure the transformer together (Page 2, Lines 21-34).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean et al. in view of Higashida and Goffstein as applied to claim 3 above, and further in view of Schleich [DE 2339972].
Regarding Claim 4, Grosjean et al. in view of Higashida and Goffstein shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each pressing bar comprises at least one strut and/or reinforcement for bracing as taught by Schleich for the device as disclosed by Grosjean et al. in view of Higashida and Goffstein to facilitate mechanical stability in order to hold together the core and windings together (Abstract).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean et al. in view of Higashida and Goffstein as applied to claim 1 above, and further in view of Grimes [U.S. Patent No. 4,135,172].
Regarding Claim 7, Grosjean et al. in view of Higashida and Goffstein shows the claimed invention as applied above but does not explicitly disclose the windings of a single coil are connected to one another and/or the core so as to avoid bending or slipping.
Grimes shows an inductive apparatus (Fig. 1) teaching and suggesting the windings of a single coil (16, 18 or 20) are connected to one another and/or the core (14) so as to avoid bending or slipping (Col. 4, Lines 9-22, element 16, 18 or 20 are tightly wound around leg portion of element 14 so therefore can avoid slipping).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the windings of a single coil are connected to one another and/or the core so as to avoid bending or slipping as taught .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean et al. in view of Higashida and Goffstein as applied to claim 1 above, and further in view of Feist et al. [U.S. Pub. No. 2008/0129436].
Regarding Claim 7, Grosjean et al. in view of Higashida and Goffstein shows the claimed invention as applied above but does not explicitly disclose the windings of a single coil are connected to one another and/or the core so as to avoid bending or slipping.
Feist et al. shows an inductive component (Fig. 3) teaching and suggesting the windings of a single coil (43) are connected to one another and/or the core (2) so as to avoid bending or slipping (Paragraph [0068], element 43 connected to element 2 to prevent slippage).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the windings of a single coil are connected to one another and/or the core so as to avoid bending or slipping as taught by Feist et al. for the device as disclosed by Grosjean et al. in view of Higashida and Goffstein to facilitate mechanical stability in order to achieve desirable magnetic coupling characteristics and prevent slippage (Paragraph [0068]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosjean et al. in view of Higashida and Goffstein as applied to claim 1 above, and further in view of Haj-Maharsi et al. [U.S. Pub. No. 2010/0315190].
Regarding Claim 9, Grosjean et al. in view of Higashida and Goffstein shows the claimed invention as applied above.
In addition, Haj-Maharsi et al. shows the coils (primary winding or secondary winding) are connected to each other (Paragraph [0026]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coils are connected to each other as taught by Haj-Maharsi et al. for the device as disclosed by Grosjean et al. in view of Higashida and Goffstein to obtain a multiphase either in Y or delta configuration to achieve desirable operating characteristics (Paragraph [0026]).


    PNG
    media_image1.png
    382
    659
    media_image1.png
    Greyscale

Drawing 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.